DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            WILSON RIVERA,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D21-2176

                            [March 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin S. Fein, Judge; L.T. Case No. 96-018648CF10A.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

                       CONFESSION OF ERROR

PER CURIAM.

    On appeal, appellant argues the trial court erred by denying his motion
to withdraw a plea because the trial judge did not properly address
appellant’s competency. Based on the State’s proper confession of error,
we agree. First, appellant preserved the issue for appellate review. See
State v. Dortch, 317 So. 3d 1074 (Fla. 2021). Second, we agree that the
trial court erred by moving forward with trial when there were legitimate
doubts regarding appellant’s competency. See Finkelstein v. State, 574 So.
2d 1164, 1169 (Fla. 4th DCA 1991); Pacheco v. State, 114 So. 3d 1107,
1108 (Fla. 2d DCA 2013). Therefore, we reverse the trial court’s order
denying the motion to vacate the plea and remand for further proceedings
on the issue of competency. See Manchin v. State, 267 So. 3d 1098 (Fla.
4th DCA 2019).

   Reversed and remanded with instructions.

CIKLIN, GERBER, and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2